DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amended claims filed 09/23/2020 for application no. 15/293,674.
The present application, filed on 10/14/2016, is a Continuation of parent application no. 13/320,706 filed on 11/15/2011, which is a 35 U.S.C. 371 National stage of Application PCT/JP2010/057779 filed 04/26/2010.
The present application, filed on 10/14/2016, claims for foreign priority under 35 U.S.C. 119 (a)-(d) based on Application No. JP2009-120015 filed 05/18/2009.
Claims 4, 6 – 7, 9, and 11 – 14 are currently pending. Claim 4 is an independent claims. Claims 1-3, 5, 8, and 10 are cancelled. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Amendments
Acknowledgment is made of Applicant’s claim amendments on 09/23/2020. The claim amendments are entered. Presently, claims 4, 6 – 7, 9, and 11 – 14 are currently pending. Claims 4, 6, and 9 have been amended. Claims 1-3, 5, 8, and 10 are cancelled. 
Rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph rejection based on insufficient antecedent basis regarding claim 6 is withdrawn in view of the amendments to Claim 6.
The current prior art rejection has been overcome with the current amendments regarding claims 4, 6 – 7, 9, and 11 – 14. However, new grounds of rejection under pre-AIA  35 U.S.C. 103 has been applied to claims 4, 6 – 7, 9, and 11 – 14, necessitated by the current amendments. Rejection under pre-AIA  35 U.S.C. 103 has been considered moot for canceled claim 5.

Response to Arguments
Applicant's current amendments and arguments filed 09/23/20204, 6 – 7, 9, and 11 – 14 have overcome the current under pre-AIA  35 U.S.C. 103. However, new grounds of rejection have been implemented necessitated by amendments, thus claims 4, 6 – 7, 9, and 11 – 14 maintain have been rejected under 35 U.S.C. 103 and applicant’s arguments with respect to the pre-AIA  35 U.S.C. 103 rejection have been considered moot in accordance to new grounds for rejections necessitated by amendments, such that the arguments do not apply to the references (Kohl) being used in the current rejection for the limitations recited in the remarks (Pg. 5) of claims 4, thus claims 4, 6 – 7, 9, and 11 – 14 are rejected under pre-AIA  35 U.S.C. 103. See pre-AIA  35 U.S.C. 103 rejection below in the current Office Action.
Dependent claims 6 – 7, 9, and 11 – 14 maintain rejections for being either directly or indirectly dependent on the rejected claim 4. Please see the current pre-AIA  35 U.S.C. 103 rejection of claims 4, 6 – 7, 9, and 11 – 14 in this Office Action for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the own vehicle" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the own vehicle” is interpreted as “the vehicle”, thus the examiner suggests amending the limitation to recite “the vehicle”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4, 6 – 7, and 13 – 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (US 2005/0012604, hereinafter “Takahashi”) in view of Kohl et al. (Kohl, Nate, Kenneth Stanley, Risto Miikkulainen, Michael Samples, and Rini Sherony. "Evolving a real-world vehicle warning system." In Proceedings of the 8th annual conference on Genetic and evolutionary computation, pp. 1681-1688. 2006., hereinafter “Kohl”).

Regarding Claim 4 (currently amended),
	Takahashi teaches a vehicular environment estimation device a vehicle (Par. [0022]: “The vehicle obstacle detecting device of the present invention is configured to detect the existence of an obstacle in the vicinity of a vehicle 10 while the vehicle 10 is traveling” teaches the vehicle obstacle detecting device as the vehicular environment estimation device of a  vehicle (vehicle 10)) comprising:
a sensor disposed on the vehicle (Par. [0027]: “The vehicle obstacle detecting device basically comprises the first sensor 21 and the second sensor 22 mounted to the vehicle 10” teaches first and second sensors as the sensors disposed on vehicle 10) and configured to detect a mobile object in a surroundings of the vehicle and output a signal including information of the mobile object in the surroundings of the vehicle (Par. [0027]-[0028]: “The image processing device is preferably configured to execute image processing to detection signals issued by the first and second sensors 21 and 22…The image processing device 23 and the obstacle position calculating device 24 preferably constitute an obstacle behavior observing section configured to observe the behavior of an obstacle existing within the sensing scope of one of the first sensor 21 and the second sensor 22” teaches detection signals are output from the sensors which include information of the behavior of an obstacle (mobile object) surrounding or existing within the sensing scopes of the vehicle 10), and
at least one electronic control unit (Par. [0095]: “Also, although the vehicle obstacle detecting device is described as if the vehicle obstacle detecting device comprises devices that a physically separate from one another in the above explained embodiments, an entire or part of functionalities of these devices of the vehicle obstacle detecting device can also be configured as a software that can be executed using a CPU (central processing unit) or the like” teaches the SPU as the electronic control unit) configured to:
receive the signal including the information of the mobile object in the surroundings of the vehicle from the sensor (Par. [0029]: “Thus, when the passing vehicle 30, i.e., a moving obstacle, passes on the right side of the vehicle 10, the first sensor 21 is configured to detect the passing vehicle 30 when the passing vehicle 30 reaches a position rightward and rearward of the vehicle 10. A detection signal issued by the first sensor 21 is fed to the image processing device 23” teaches the sensor sending a detection signal to the image processing device which is part of the vehicle obstacle device including the electronic control unit wherein the signal includes information of the moving obstacle (mobile object) surrounding the vehicle 10);
detect a behavior of the mobile object in the surroundings of the vehicle based upon the information of the mobile object in the surroundings of the vehicle (Par. [0029]: “Thus, when the passing vehicle 30, i.e., a moving obstacle, passes on the right side of the vehicle 10, the first sensor 21 is configured to detect the passing vehicle 30 when the passing vehicle 30 reaches a position rightward and rearward of the vehicle 10. A detection signal issued by the first sensor 21 is fed to the image processing device 23” teaches the sensor detecting behaviors of the moving obstacle (mobile object 30) surrounding the vehicle 10 with behaviors such as moving past the vehicle 10); 
…
compare the predicted behavior of the mobile object with the detected behavior of the mobile object (Par. [0075]: “When the obstacle departs the sensing scope of the first sensor 21 and enters the sensing scope of the second sensor 22 and it is determined that there is a difference between the predicted position of the obstacle obtained by the blind spot behavior predicting device 25 and the actual position of the obstacle actually observed by the second sensor 22” teaches the comparison or the difference between the position of the prediction behavior of the obstacle (mobile object) and the detected or observed behavior of the obstacle);
estimate an environment of the blind area of the vehicle on the basis of a comparison result of the comparison (Par. [0075]: “…the parameter adjustment prohibiting device 26 is configured to determine based on the difference whether or not to prohibit adjustment of the parameters used by the blind spot behavior predicting device 25 to predict the blind spot behavior of the obstacle” teaches predicting the blind spot behavior is the estimation of the environment (behavior) of the blind area from the adjustment of parameters (comparison result) of the difference between the predicted and observed behavior). 
However, Takahashi does not explicitly teach “set a behavior of an undetected object in a blind area of the vehicle; predict the behavior of the mobile object on the basis of the set behavior of the undetected object”.
In analogous art, Kohl teaches set a behavior of an undetected object in a blind area of the vehicle (Pg. 1683. Fig. 3: “The initial locations of the six moving cars. Each car is evenly spaced along the backstretch of the “clkwis” track and given a small random offset and orientation. This setup provides ample opportunity for a warning system to experience moving traffic” teaches the initial locations of 6 moving cars in relations to each other; Pg. 1683, Fig. 2: “To detect obstacles, the area in front of the car is divided into six sections. Multiple beams that stop when they hit obstacles are cast in each section, and the lowest becomes the value for that section. These two types of laser rangefinder input provide the warning networks with realistic egocentric input data about the road and other cars” teaches sensors of each car to detect obstacles of other vehicles in its area wherein in Fig. 2(b), the vehicle with the 6 section beams is taught at the vehicle wherein the moving vehicle in the first vehicle’s 6-sectional beam view is taught as the mobile object and the yellow moving vehicle behind and not in view of the 6-secotional beam of the vehicle is taught as the set behavior of the undetected object in a blind area of the vehicle. The beams are used to provide input to the warning system of the road and other cars in order to predict potential crashes) and predict the behavior of the mobile object on the basis of the set behavior of the undetected object (Pg. 1682, left col. par. 2: “The warning task is much more difficult and realistic because it requires predicting the behavior of several moving objects at once” teaches the warning system predicts the behavior of several moving objects at the once or at the same time which corresponds to predicting the behavior of a mobile object based on the behavior of an undetected object in relation to a vehicle; Pg. 1683, Fig. 2(b) the predicting of a behavior of the mobile object in view of a vehicle with the 6-section beams corresponds to predicting the behavior of the mobile object wherein the mobile object behaves according to the behind yellow moving vehicle (undetected object); Pg. 1684, section 2.3: “The output of each network is a prediction whether and when a crash is going to happen. This prediction is based on the sensor inputs over several time steps, describing the dynamics of the situation. If the predictor has a good model of the driver’s behavior, it can make realistic predictions about what the driver is likely to do in the current situation, and therefore predict whether a crash is likely to happen” teaches the predicting of the behaviors of mobile objects and when a crash would happen/is likely to happen which is based on the sensor inputs from all the vehicles).
Takahashi and Kohl are analogous are because they are directed to the field of vehicular environment estimations based on the behavior of other mobile objects.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the device of Takahashi to incorporate prediction of the behavior of a mobile object based on the behavior of other surrounding mobile objects at once wherein the other mobile objects are within blind spots of other vehicles of Kohl.
	Doing so would “warn about such crashes in real-world environments” wherein NEAT (NeuroEvolution of Augmenting Topologies “outperformed three hand-coded strawman warning policies and generated warning levels comparable with those of an open-road warning system” (Kohl: Pg. 1681 Abstract).

Claim 6 (Currently Amended): 
Takahashi in view of Kohl teaches the device according to claim 4.
Kohl further teaches wherein the undetected object includes a second mobile object (Pg. 1683, Fig. 2(b) depicts the yellow mobile object that is not in purview of the sensing vehicle is taught as the second mobile object which is the undetected object), and the at least one electronic control unit (Pg. 1684, Sec. 2.3: “Since each timestep of the training data is now associated with an ideal prediction, E can be computed by comparing each prediction of the warning network to this precomputed set of ideal prediction targets I1 through In” teaches the computation of E which would be done with a computer taught as the electronic control unit) is configured to predict a behavior of the second mobile object as the environment of the blind area of the vehicle (Pg. 1682, left col. par. 2: “The warning task is much more difficult and realistic because it requires predicting the behavior of several moving objects at once” teaches the warning system predicts the behavior of several moving objects at the once or at the same time which corresponds to predicting the behavior of a mobile object based on the behavior of an undetected object in relation to a vehicle also within the blind area of the vehicle which is also predicted since the behaviors of all moving objects are predicted at once).
Takahashi and Kohl are analogous are because they are directed to the field of vehicular environment estimations based on the behavior of other mobile objects.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the device of Takahashi in view of Kohl to incorporate prediction of the behavior of a second mobile object of Kohl.
	Doing so would “warn about such crashes in real-world environments” wherein NEAT (NeuroEvolution of Augmenting Topologies “outperformed three hand-coded strawman warning policies and generated warning levels comparable with those of an open-road warning system” (Kohl: Pg. 1681 Abstract).

Claim 7 (Currently Amended): 
Takahashi in view of Kohl teaches the device according to claim 4. 
Takahashi further teaches wherein the at least one electronic control unit is configured to:
detect a plurality of behaviors of mobile objects (Fig. 1 & Par. [0029]: “Thus, when the passing vehicle 30, i.e., a moving obstacle, passes on the right side of the vehicle 10, the first sensor 21 is configured to detect the passing vehicle 30 when the passing vehicle 30 reaches a position rightward and rearward of the vehicle 10. A detection signal issued by the first sensor 21 is fed to the image processing device 23” teaches the sensor detecting behaviors of the moving obstacles (mobile objects 30) surrounding the own vehicle 10 with behaviors such as moving past the own vehicle 10, to the right, and behind);
estimate the environment of the blind area of the vehicle on the basis of the plurality of behaviors of the mobile objects (Par. [0030]: “In other words, there exists a blind spot between the sensing scope A of the first sensor 21 and the sensing scope B of the second sensor 22 where neither of the first and second sensors 21 and 22 can detect the obstacle…For example, the first and second sensors 21 and 22 can be arranged such that these sensors detect a passing vehicle that passes by a left side of the vehicle 10, or detect an object behind the vehicle 10” teaches the area between the first and second sensor in which a moving obstacle is not able to be detected is the estimation of an environment of a blind spot or area of the own vehicle 10 based on the behaviors of moving objects being behind the own vehicle or another object to the side of own vehicle; Par. [0023]: “More particularly, the vehicle obstacle detecting device is configured to predict a blind spot behavior, i.e., a behavior of the obstacle when the obstacle is in a blind spot where none of the sensors can actually detect the obstacle, based on the behavior of the obstacle when the obstacle was within the sensing scope of one of the sensors. Thus, the vehicle obstacle detecting device in accordance with the present invention can effectively utilize information detected by the sensors to predict the existence and the behavior of the obstacle in the blind spot” teaches obstacle detecting device is enabled to provide an estimation or prediction of the environment or behavior of a mobile object (obstacle) in the blind spot of an own vehicle); and
determine that a mobile object, which does not behave in accordance with the estimated environment of the blind area of own vehicle, behaves abnormally (Par. [0091]: “In step S53, the vehicle obstacle detecting device is configured to execute a prescribed alarm operation to inform the driver of the abnormality of the vehicle obstacle detecting device” teaches an obstacle or mobile object is behaving abnormally through the vehicle obstacle detecting device).

Claim 13 (previously presented): 
Takahashi in view of Kohl teaches the device according to claim 4.
Takahashi further teaches wherein the sensor is a millimeter wave radar, a laser radar, or a camera (Par. [0029]: “The first sensor 21 is, for example, a video camera whose sensing scope is a prescribed region extending rearward on the right side of the vehicle 10, as indicated by a shaded portion A in FIG. 1” teaches the sensor as a video camera).

Claim 14 (previously presented): 
Takahashi in view of Kohl teaches the device according to claim 4.
Takahashi further teaches wherein the information of the mobile object includes at least one of type information of the mobile object, position information of the mobile object, and relative speed information of the mobile object (Par. [0032]: “The obstacle position calculating device 24 is configured to calculate the position of the obstacle based on the image signal delivered from the image processing device 23 and a prediction signal delivered from the blind spot behavior predicting device 25. More specifically, the first sensor 21 and the image processing device 23 are configured to detect that a passing vehicle 30 is traveling at a relative velocity V(t) and a relative acceleration DELTA.V(t) with respect to the vehicle 10” teaches the position information as the position of the obstacle relative to the own vehicle 10 and the relative velocity or speed of the obstacle (mobile object) relative to the own vehicle 10).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of Kohl in view of Takenga et al. (US 2001/0034575, hereinafter “Takenga”).

Claim 9 (Currently Amended): 
Takahashi in view of Kohl teaches the device according to claim 4.
Takahashi in view of Kohl does not explicitly teach “wherein the undetected object includes a traffic light in front of the mobile object, and the at least one electronic control unit is configured to estimate a display state of the traffic signal, on the basis of the behavior of the mobile object, as the environment of the blind area of the vehicle”.
However, Takenaga teaches wherein the undetected object includes a traffic light in front of the mobile object, and the at least one electronic control unit is configured to estimate a display state of the traffic signal, on the basis of the behavior of the mobile object, as the environment of the blind area of the vehicle (Takenaga, Fig. 4, Par. [0054]: “…traffic signal condition estimating means 4 estimates the signal condition (green light, yellow light or red light) upon arrival to the intersection of the own vehicle and the preceding vehicle on the basis of timing of arrival to the intersection of the own vehicle and the preceding vehicle and the traffic signal characteristics (red light period Tr, green light period Tb, yellow light period Ty and an elapsed time T from beginning of a signal condition cycle to a current time)” teaches the signal condition (green light, yellow light, or red light) upon arrival to the intersection of the vehicle (own vehicle) as the display state of a traffic signal (traffic light) in front of the vehicle and the preceding vehicle (mobile object) on the basis of timing of arrival to the intersection of the vehicle as the behavior of the mobile object).
Takahashi, Kohl, and Takenaga are analogous are because they are directed to the field of vehicular environment estimation of blind spots based on the behavior of mobile vehicles.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the device of Takahashi in view of Kohl to incorporate the estimation of a display state of a traffic signal in front of the mobile based on the timing arrival to an intersection of Takenaga.
	Doing so would “appropriately control a speed of the own vehicle and a distance to a preceding vehicle” (Takenaga: Par [0001]: Background).

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of Kohl in view of Vacek et al, (“Using case-based reasoning for autonomous vehicle guidance”, Proceedings of the 2007 IEEE/RSJ International Conference on Intelligent Robots and Systems San Diego, CA, USA, Oct 29 - Nov 2, 2007, hereinafter “Vacek”) .

Claim 11 (previously presented): 
Takahashi in view of Kohl teaches the device according to claim 4. 
Takahashi in view of Kohl do not explicitly teach “wherein the at least one electronic control unit is configured to perform travel assistance for the vehicle on the basis of the estimated environment”. 
Vacek teaches wherein the at least one electronic control unit is (Vacek, Pg. 4271 – 4271, Col. 2, Sec. 2: System Overview teaches the system of the autonomous vehicle includes components of a computing system ; Vacek, Pg. 4271. Col. 2, Sec. 2, Fig. 1 & 2: “All information is stored in a central database…” teaches the components in Fig. 1 & 2 in the computing system having the central real-time database (ROM and RAM) and the processing units (CPU) as the corresponding structure; Vacek, Pg. 4272. Col. 1, Sec. 3: “The first step collects the data from the central database. Since the data stems from different sensors and processing units, it is fused in order to derive a consistent description of the scene” teaches central databases and processing units are components of a computing system (electronic control unit)) configured to perform travel assistance for the vehicle on the basis of the estimated environment (Vacek, Fig. 1: “Components for autonomous vehicle guidances and information flow” & Pg. 4271 – 4272, Sec. 2: “For guiding a vehicle autonomously, a couple of components are necessary… The situation interpretation constructs a scene description, using the higher-level data, analyses the current situation and selects the appropriate behavior. A behavior network is used to guide the vehicle. The execution of a behavior yields a drivable corridor, and path planning inside the corridor is applied. Finally, control of steering, throttle and braking takes place” teaches the guiding or assistance of a vehicle (own vehicle) autonomously is done by the processing units of the computing system in which an appropriate behavior is selected for the own vehicle such as control of steering, throttle, and braking).
Takahashi, Kohl, and Vacek are analogous are because they are directed to the field of vehicular environment estimation based on the behavior of mobile vehicles.
Takahashi in view of Kohl to incorporate the guiding or assistance of a vehicle using the processing unit of Vacek.
	Doing so would better understand the “current situation and balancing different behaviors according to their projected consequences” (Vacek: Pg. 4271, Col. 2, Par. 3).

Claim 12 (previously presented): 
Takahashi in view of Kohl teaches the device according to claim 4.
Takahashi in view of Kohl do not explicitly teach “wherein the at least one electronic control unit is configured to control the vehicle on the basis of the estimated environment”. 
However, Vacek teaches wherein the at least one electronic control unit (Vacek, Pg. 4271 – 4271, Col. 2, Sec. 2: System Overview teaches the system of the autonomous vehicle includes components of a computing system ; Vacek, Pg. 4271. Col. 2, Sec. 2, Fig. 1 & 2: “All information is stored in a central database…” teaches the components in Fig. 1 & 2 in the computing system having the central real-time database (ROM and RAM) and the processing units (CPU) as the corresponding structure; Vacek, Pg. 4272. Col. 1, Sec. 3: “The first step collects the data from the central database. Since the data stems from different sensors and processing units, it is fused in order to derive a consistent description of the scene” teaches central databases and processing units are components of a computing system (electronic control unit)) is configured to control the vehicle on the basis of the estimated environment (Vacek, Fig. 1: “Components for autonomous vehicle guidances and information flow” & Pg. 4271 – 4272, Sec. 2: “For guiding a vehicle autonomously, a couple of components are necessary… The situation interpretation constructs a scene description, using the higher-level data, analyses the current situation and selects the appropriate behavior. A behavior network is used to guide the vehicle. The execution of a behavior yields a drivable corridor, and path planning inside the corridor is applied. Finally, control of steering, throttle and braking takes place” teaches the guiding or controlling of a vehicle (own vehicle) autonomously is done by the processing units of the computing system in which an appropriate behavior is selected for the own vehicle such as control of steering, throttle, and braking).
Takahashi, Kohl, and Vacek are analogous are because they are directed to the field of vehicular environment estimation based on the behavior of mobile vehicles.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the device of Takahashi in view of Kohl to incorporate the guiding or controlling of a vehicle using the processing unit of Vacek.
	Doing so would better understand the “current situation and balancing different behaviors according to their projected consequences” (Vacek: Pg. 4271, Col. 2, Par. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125